836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William FOBARE, Plaintiff-Appellantv.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-1147.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1987.

Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.1
PER CURIAM:


1
William Fobare appeals from an order of the district court granting summary judgment to the Secretary and affirming the Secretary's decision to deny his application for Social Security disability insurance benefits.  Fobare, a journeyman electrician with a high school education, applied for benefits at age 56, claiming disability since September of 1984 (as amended), based on arthritis, degenerative disc disease, psoriasis, high blood pressure, and a heel deformity.  The administrative law judge found that Fobare has severe degenerative arthritis and disc disease affecting the cervical and lumbar spine, hypertension, and psoraisis;  that he is no longer able to perform his past relevant work as a construction electrician;  but that he retains the residual functional capacity to perform a full range of light work.


2
A review of the record as a whole leads us to conclude that the findings of the administrative law judge are supported by substantial evidence in accordance with Richardson v. Perales, 402 U.S. 389, 401 (1971).  While the many doctors who examined Fobare differed considerably in their evaluations of his ability to work, Dr. Steven Trembly, who had treated him for several years, simply indicated that he could not return to the type of "heavy work" that he had done in the past.  Dr. Mitchell of the Henry Ford Hospital Orthopedic Clinic and Dr. Murray B. Levin, an internist, concurred.


3
Accordingly, the judgment of the district court is AFFIRMED.



1
 The Honorable Thomas G. Hull, Chief Judge of the United States District COurt for the Eastern District of Tennessee, sitting by designation